DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 08/31/2020. Claims 1, 12 and 17 are independent. Claims 1-20 are pending in the instant application. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Naiki (US 20080144922 A1).
Regarding Claim 1: Naiki discloses an inspection apparatus (Refer to para [002]; “FIG. 1, a macro inspection apparatus (a pattern inspection apparatus)”) comprising: an image generation device which generates a second image corresponding to a first image (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”) and  a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) wherein the defect detection device is configured to: extract a first partial region in which an amount of change of a luminance of the first image and an amount of change of a luminance of the second image have a correlation (Refer to para [033-039]; “for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15…Then, as shown in FIG. 4, a plurality (three, in the example shown in the figure) of subject model regions (search models) Ta to Tc that are respectively the most similar to the reference model regions Ra to Rc are extracted from the area of a subject pattern T5 displayed in a subject image T4.”) and correct (Refer to para [033]; “The image correction portion 23 subjects a subject image that is sent from the imaging portion 17 to a luminance correction such as a shading correction; a distortion correction; or a magnification correction. The distortion correction and the magnification correction mean correction of an image distortion and magnification by image processing.”), in the first partial region, the luminance of the first image with respect to the luminance of the second image (Refer to para [039]; “Therefore, it follows that the displacement amount of the subject pattern T5 is corrected with reference to the position of the OF T1. Furthermore, this displacement amount can be calculated by the pixel in the subject image T4 or the reference image R4.”).

Regarding Claim 3: Naiki discloses the extracting includes extracting the first partial region based on an amount of change of a value of a sum of squared differences (SSD) between the first image and the second image (Refer to para [060]; “the following method is described based on the flowchart of FIG. 5B, as an exemplary method for calculating the deviation amount in a case where the position correction amount determining unit 330 receives position information of the feature points from the feature amount calculating unit 320. (1) The closest one of reference feature points from each feature point in the correction object is determined to be provisionally associated with each other (S511). (2) The positions of the feature points in the correction object are corrected so that the sum of the distances between the provisionally associated feature points is minimized (S512).”).

Regarding Claim 10: Naiki discloses the first image is based on a database, and the second image is based on a real image (Refer to para [054]; “Then, in the defect extraction portion 27, the subject image T4 or the semiconductor wafer T is rotated and moved to perform the second positioning so that the position of the subject pattern T5 captured by the imaging portion 17 is matched with the position of the reference pattern R5 based on the amount of rotational displacement and the center positional displacement. Subsequently, each of the pixels of the reference pattern R5 are compared with each of the corresponding pixels of the subject pattern T5, and a defect position of the subject pattern T5 is extracted (Step S8). Subsequently, in the pass-or-fail determination portion 29, a pass-or-fail determination of the semiconductor wafer T is made based on the defect information data (Step S9). The macro inspection result is then displayed on the display portion 35 and stored in the data storage portion 37 (Step S10).”).

Regarding Claim 11: Naiki discloses the image generation device includes an optical scanner or a scanning electron microscope (Refer to para [032 and 033]; “The corrected objects include, for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15, and an adjustment error in the optical system made of the imaging portion 17 and the illumination portion 15.”).

Regarding Claim 12: Naiki discloses an inspection method executed by an inspection apparatus (Refer to para [002] and  Figure 1; “a pattern positioning method, a pattern inspection apparatus, and a pattern inspection system.”) including: an image generation device which generates a second image corresponding to a first image  (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”)  and a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) the method comprising: extracting a first partial region in which an amount of change of a luminance of the first image and an amount of change of a luminance of the second image has a correlation (Refer to para [033-039]; “for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15…Then, as shown in FIG. 4, a plurality (three, in the example shown in the figure) of subject model regions (search models) Ta to Tc that are respectively the most similar to the reference model regions Ra to Rc are extracted from the area of a subject pattern T5 displayed in a subject image T4.”) and correcting (Refer to para [033]; “The image correction portion 23 subjects a subject image that is sent from the imaging portion 17 to a luminance correction such as a shading correction; a distortion correction; or a magnification correction. The distortion correction and the magnification correction mean correction of an image distortion and magnification by image processing.”) in the first partial region, the luminance of the first image with respect to the luminance of the second image (Refer to para [039]; “Therefore, it follows that the displacement amount of the subject pattern T5 is corrected with reference to the position of the OF T1. Furthermore, this displacement amount can be calculated by the pixel in the subject image T4 or the reference image R4.”).

Regarding Claim 14: Naiki discloses the extracting includes extracting the first partial region based on an amount of change of a value of a sum of squared differences (SSD) between the first image and the  second image (Refer to para [060]; “the following method is described based on the flowchart of FIG. 5B, as an exemplary method for calculating the deviation amount in a case where the position correction amount determining unit 330 receives position information of the feature points from the feature amount calculating unit 320. (1) The closest one of reference feature points from each feature point in the correction object is determined to be provisionally associated with each other (S511). (2) The positions of the feature points in the correction object are corrected so that the sum of the distances between the provisionally associated feature points is minimized (S512).”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1).
Regarding Claim 17: Naiki discloses a non-transitory computer-readable storage medium storing thereon a program used in an inspection apparatus  (Refer to para [045]; “The data storage portion 37 is made of a storage medium such as a hard disk drive (hereinafter, referred to as HDD). Data to be stored in this data storage portion 37 includes data of the reference image R4, data of the macro inspection result, data of information on the displacement amount, a defected image in which defected pixels and other pixels are binarized, and a file of inspection result information.”) including: an image generation device which generates a second image corresponding to a first image (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”) and a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) the program causing a processor of the defect detection device to: extract a first partial region in which an amount of change of a luminance of the first image and an amount of change of a luminance of the second image has a correlation (Refer to para [033-039]; “for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15…Then, as shown in FIG. 4, a plurality (three, in the example shown in the figure) of subject model regions (search models) Ta to Tc that are respectively the most similar to the reference model regions Ra to Rc are extracted from the area of a subject pattern T5 displayed in a subject image T4.”)  and correct, in the first partial region (Refer to para [033]; “The image correction portion 23 subjects a subject image that is sent from the imaging portion 17 to a luminance correction such as a shading correction; a distortion correction; or a magnification correction. The distortion correction and the magnification correction mean correction of an image distortion and magnification by image processing.”) a luminance of the first image with respect to a luminance of the second  image  (Refer to para [039]; “Therefore, it follows that the displacement amount of the subject pattern T5 is corrected with reference to the position of the OF T1. Furthermore, this displacement amount can be calculated by the pixel in the subject image T4 or the reference image R4.”).

Naiki does not expressly disclose a non-transitory computer-readable storage medium storing thereon a program used in an inspection apparatus.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to assume that the teachings of Naiki would be performed on a hardware device, for example in an inspection apparatus, such as a microcomputer, computer or similar device housing a data storage that operably performs defect detection as detailed and rejected above. 

Naiki expressly discloses “The data storage portion 37 is made of a storage medium such as a hard disk drive.” Therefore, it would have been obvious to one of ordinary skill in the art to concur that the hard disk drive must housed in a microcomputer, computer or similar device which is omitted from the specification by implied using an artisans reasonable interpretation. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 19: Naiki discloses the extracting includes extracting the first partial region based on an amount of change of a value of a sum of squared differences (SSD) between the first image and the second image (Refer to para [060]; “the following method is described based on the flowchart of FIG. 5B, as an exemplary method for calculating the deviation amount in a case where the position correction amount determining unit 330 receives position information of the feature points from the feature amount calculating unit 320. (1) The closest one of reference feature points from each feature point in the correction object is determined to be provisionally associated with each other (S511). (2) The positions of the feature points in the correction object are corrected so that the sum of the distances between the provisionally associated feature points is minimized (S512).”).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1) in combination with Sakai (US 20060002604 A1).

Regarding Claim 2: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose a correlation coefficient between the amount of change in luminance in multiple images. 

Sakai relates to pattern inspections according to which object images obtained using lights, or laser beams, are compared with reference images, and based on comparison differences, minute pattern defects or substances are found. The invention particularly relates to a pattern inspection apparatus, and a method therefor, that is appropriate for conducting visual inspections of semiconductor wafers, TFTs and photomasks.

More specifically, Sakai teaches “a defect inspection method for an optical visual inspection apparatus” wherein the extracting includes extracting the first partial region based on a correlation coefficient between the amount of change of the luminance of the first image and the amount of change of the luminance of the second image (Refer to para [096 and 097]; “The arrangement of the image comparator 15 is shown in FIG. 3. The image comparator 15 includes a plurality of methods (1501 to 1503 in the example in FIG. 3) for individual functions, such as an image edition function, a position correction coefficient calculation function method, and a brightness correction coefficient calculation method. When a set of detection systems has been determined, the corresponding optimal combination of functions and the order of processes are determined. For example, according to the image comparison method 1501, defect candidates are extracted by 108-1 and 109-1, and a defect is detected and categorized by 111-1. At this time, a corresponding value is set as an image parameter by 110-1.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Naiki and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Sakai would have been in order to provide enhanced image processing applications such that “the luminance values are adjusted and a defect hidden in the uneven color of the background is revealed. However, a difference in brightness that occurs at random, depending on the repeated pattern, is not yet corrected.” (at para [114], Sakai).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Sakai in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 13: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose a correlation coefficient between the amount of change in luminance in multiple images. 

Sakai relates to pattern inspections according to which object images obtained using lights, or laser beams, are compared with reference images, and based on comparison differences, minute pattern defects or substances are found. The invention particularly relates to a pattern inspection apparatus, and a method therefor, that is appropriate for conducting visual inspections of semiconductor wafers, TFTs and photomasks.

More specifically, Sakai teaches the extracting includes extracting the first partial region based on a correlation coefficient between the amount of change of the luminance of the first image and the amount of change of the luminance of the second image (Refer to para [096 and 097]; “The arrangement of the image comparator 15 is shown in FIG. 3. The image comparator 15 includes a plurality of methods (1501 to 1503 in the example in FIG. 3) for individual functions, such as an image edition function, a position correction coefficient calculation function method, and a brightness correction coefficient calculation method. When a set of detection systems has been determined, the corresponding optimal combination of functions and the order of processes are determined. For example, according to the image comparison method 1501, defect candidates are extracted by 108-1 and 109-1, and a defect is detected and categorized by 111-1. At this time, a corresponding value is set as an image parameter by 110-1.”).
 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Naiki and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Sakai would have been in order to provide enhanced image processing applications such that “the luminance values are adjusted and a defect hidden in the uneven color of the background is revealed. However, a difference in brightness that occurs at random, depending on the repeated pattern, is not yet corrected.” (at para [114], Sakai).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Sakai in order to obtain the specified claimed elements of Claim 13. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1) in combination with Sakai (US 20060002604 A1).

Regarding Claim 18: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose a correlation coefficient between the amount of change in luminance in multiple images.
Sakai relates to pattern inspections according to which object images obtained using lights, or laser beams, are compared with reference images, and based on comparison differences, minute pattern defects or substances are found. The invention particularly relates to a pattern inspection apparatus, and a method therefor, that is appropriate for conducting visual inspections of semiconductor wafers, TFTs and photomasks.

More specifically, Sakai teaches the extracting includes extracting the first partial region based on a correlation coefficient between the amount of change of the luminance of the first image and the amount of change of the luminance of the second image (Refer to para [096 and 097]; “The arrangement of the image comparator 15 is shown in FIG. 3. The image comparator 15 includes a plurality of methods (1501 to 1503 in the example in FIG. 3) for individual functions, such as an image edition function, a position correction coefficient calculation function method, and a brightness correction coefficient calculation method. When a set of detection systems has been determined, the corresponding optimal combination of functions and the order of processes are determined. For example, according to the image comparison method 1501, defect candidates are extracted by 108-1 and 109-1, and a defect is detected and categorized by 111-1. At this time, a corresponding value is set as an image parameter by 110-1.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Naiki and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Sakai would have been in order to provide enhanced image processing applications such that “the luminance values are adjusted and a defect hidden in the uneven color of the background is revealed. However, a difference in brightness that occurs at random, depending on the repeated pattern, is not yet corrected.” (at para [114], Sakai).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Sakai in order to obtain the specified claimed elements of Claim 18. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1) in combination with Kitamura et al. (US 20080130982 A1).

Regarding Claim 4: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose correcting luminance values that are linearly corrected based on mean and standard deviation calculations. 

Kitamura teaches correcting the luminance includes linearly correcting the luminance of the first image in such a manner that, in the first partial region (Refer to para [543]; “In order to detect an edge position from the profile, various methods (for example the threshold method, the linear approximation method, and the like) have been disclosed. In this embodiment, the threshold method is used and measurement of a line width that is performed in a CD-SEM is applied to an image of a two-dimensional pattern (an image of a pattern to-be-inspected). However, if the threshold method is replaced with other methods such as the linear approximation method, the processing can be made similarly. The linear approximation method is a method in which the profile is approximated by lines and an intersection is used to detect the edge.”) a mean and a standard deviation of the luminance of the first image match a mean and a standard deviation of the luminance of the second image (Refer to para [033 and 548]; “…the inspection device uses at least one of an average value of edge placement errors of the pattern to-be-inspected, a standard deviation of edge placement errors, a power spectrum of edge placement errors, an autocorrelation of edge placement errors, and a standard deviation of line widths for every pattern to-be-inspected. The bilinear interpolation method is a method in which a luminance value I(x,y) at a position (x,y) (0&lt;x.ltoreq.1, 0&lt;y.ltoreq.1) is calculated by the following equation using luminance values I(0,0), I(0,1), I(1,0), and I(1,1) of pixels shown by (0,0), (0,1), (1,0), and (1,1).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kitamura and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Kitamura would have been in order to provide enhanced image processing applications such that the inspection apparatus “obtains repeatability of statistics of the deformation quantities by counterbalancing a variation in the measurement values caused by measurement.” (at para [034], Kitamura).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Kitamura in order to obtain the specified claimed elements of Claim 4. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 15: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose correcting luminance values that are linearly corrected based on mean and standard deviation calculations. 
Kitamura teaches correcting the luminance includes linearly correcting the luminance of the first image in such a manner that, in the first partial region (Refer to para [543]; “In order to detect an edge position from the profile, various methods (for example the threshold method, the linear approximation method, and the like) have been disclosed. In this embodiment, the threshold method is used and measurement of a line width that is performed in a CD-SEM is applied to an image of a two-dimensional pattern (an image of a pattern to-be-inspected). However, if the threshold method is replaced with other methods such as the linear approximation method, the processing can be made similarly. The linear approximation method is a method in which the profile is approximated by lines and an intersection is used to detect the edge.”) a mean and a standard deviation of the luminance of the first image match a mean and a standard deviation of the luminance of the second image (Refer to para [033 and 548]; “…the inspection device uses at least one of an average value of edge placement errors of the pattern to-be-inspected, a standard deviation of edge placement errors, a power spectrum of edge placement errors, an autocorrelation of edge placement errors, and a standard deviation of line widths for every pattern to-be-inspected. The bilinear interpolation method is a method in which a luminance value I(x,y) at a position (x,y) (0&lt;x.ltoreq.1, 0&lt;y.ltoreq.1) is calculated by the following equation using luminance values I(0,0), I(0,1), I(1,0), and I(1,1) of pixels shown by (0,0), (0,1), (1,0), and (1,1).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kitamura and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Kitamura would have been in order to provide enhanced image processing applications such that the inspection apparatus “obtains repeatability of statistics of the deformation quantities by counterbalancing a variation in the measurement values caused by measurement.” (at para [034], Kitamura).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Kitamura in order to obtain the specified claimed elements of Claim 15. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1) in combination with Kitamura et al. (US 20080130982 A1).

Regarding Claim 20: Naiki discloses all the claimed elements as rejected above. Naiki does not expressly disclose correcting luminance values that are linearly corrected based on mean and standard deviation calculations. 

Kitamura teaches correcting the luminance includes linearly correcting the luminance of the first image in such a manner that, in the first partial region (Refer to para [543]; “In order to detect an edge position from the profile, various methods (for example the threshold method, the linear approximation method, and the like) have been disclosed. In this embodiment, the threshold method is used and measurement of a line width that is performed in a CD-SEM is applied to an image of a two-dimensional pattern (an image of a pattern to-be-inspected). However, if the threshold method is replaced with other methods such as the linear approximation method, the processing can be made similarly. The linear approximation method is a method in which the profile is approximated by lines and an intersection is used to detect the edge.”)  a mean and a standard deviation of the luminance of the first image match a mean and a standard deviation of the luminance of the second image (Refer to para [033 and 548]; “…the inspection device uses at least one of an average value of edge placement errors of the pattern to-be-inspected, a standard deviation of edge placement errors, a power spectrum of edge placement errors, an autocorrelation of edge placement errors, and a standard deviation of line widths for every pattern to-be-inspected. The bilinear interpolation method is a method in which a luminance value I(x,y) at a position (x,y) (0&lt;x.ltoreq.1, 0&lt;y.ltoreq.1) is calculated by the following equation using luminance values I(0,0), I(0,1), I(1,0), and I(1,1) of pixels shown by (0,0), (0,1), (1,0), and (1,1).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kitamura and Sakai as rejected above. 

The suggestion/motivation for combining the teachings of Naiki and Kitamura would have been in order to provide enhanced image processing applications such that the inspection apparatus “obtains repeatability of statistics of the deformation quantities by counterbalancing a variation in the measurement values caused by measurement.” (at para [034], Kitamura).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naiki and Kitamura in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 5-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art fails to teach or suggest either singly or in combination the subject matter pertaining to: “estimating a first value indicating a position difference between the first image and the second image based on a luminance difference between the luminance-corrected first image and the second image/a shift amount S is estimated at which, when one of the items of image data is shifted to the other item of image data, the luminance difference between the two items of image data is minimized over their entire evaluation ranges.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 17/007,146
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665